DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 03/23/2022 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circumscribed circles" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the center point distance So" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the center point distance Sc" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 1-5 are rejected for the same reasons set forth above.
Claim 4 recites the limitation "the center point distance Sh" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (JP 2016-172223 A) [IDS dated:01/25/2021], herein Konno, in view of Hashimoto et al. (US 2004/0142145 A1) [IDS dated:01/25/2021], herein Hashimoto.
The examiner has previously provided a machine translation of JP 2016-172223 A,  The citations herein refer to the provided translation.

In regards to claim 1, Konno teaches a ceramic honeycomb structure comprising a large number of flow through cells arranged in a lattice pattern [Abstract, 0001, 0051, claim 1, Fig. 1].  The honeycomb further comprising an outer peripheral wall (20) [Fig. 1].  Konno further teaches that certain cells are specific cells in which circumscribed circles of circular portions at all cell wall intersections having a constant radius and when the distance between the center point of said circumscribed circle and the center point of said cell wall intersection is defined as a center point distance S, the center point distance So in an outer peripheral portion of said ceramic honeycomb structure and the center point distance Sc in a center portion of said ceramic honeycomb structure [0014-0015, 0018, Figs. 6-7].
Konno does not expressly teach Sc<So.
Hashimoto teaches a honeycomb structure which hardly generates cracks caused by the thermal stress appearing therein during the use and which is superior in durability [Abstract].  The honeycomb structure has a plurality of cells allowing flow through and arranged in a lattice [0023-0024, Fig. 1(a-b)].  The structure has a central region and outer region with differing thicknesses of 1.5 to 5 times the radius at the intersecting parts [0029, Fig. 7e].  
Hashimoto expressly teaches that then the outer peripheral portion has a larger (preferably 1.05 to 2.5 times) per-unit-volume heat capacity than the central portion does. By employing such a constitution, the temperature rise of the honeycomb structure can be suppressed with no increase in pressure loss or without substantial impairment of functions (e.g. purification ability) and the honeycomb structure can be prevented from breakage [0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the teaching of Hashimoto of having a central portion and outer portion in which the intersecting parts have a greater radius in the outer portion when compared to the central portion.  One would have been motivated to do so as  employing such a constitution, the temperature rise of the honeycomb structure can be suppressed with no increase in pressure loss or without substantial impairment of functions (e.g. purification ability) and the honeycomb structure can be prevented from breakage.  By applying the teaching, the honeycomb structure meets of modified Konno meets the limitation of Sc<So.


In regards to claim 2, Konno further teaches wherein the center point of said circumscribed circle is positioned on the side of the outer peripheral wall of said ceramic honeycomb structure with respect to the center point of said cell wall intersection, in an outer peripheral portion of said ceramic honeycomb structure when using Fig, 7 wherein the outer peripheral wall is on the left side of the cells.

In regards to claim 3, Konno does not expressly teach the range of Sc nor the range of the difference between Sc and So.  However, modified Konno through Hashimoto teaches the radius of So is 1.5 to 5 times that of Sc [0029].
Modified Konno discloses the claimed invention except for the range of Sc nor the range of the difference between Sc and So. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed ranges of Sc and the range in difference between Sc and So, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 5, Konno does not expressly teach the range of radius of the circumscribed circle is 0.75 to 1.25 times the cell wall thickness.
Modified Konno discloses the claimed invention except the range of radius of the circumscribed circle is 0.75 to 1.25 times the cell wall thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the radius of the circumscribed circle to be 0.75 to 1.25 times the cell wall thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Examiner’s Note
Claim 4 is rejected under 112 b.  Once resolved, claim 4 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No prior art was found which taught or suggested the limitation of Sc< Sh <So.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which includes Sendo et al. (US 2012/0251768 A1) which teaches cells with intersections with offset fan shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784